DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-18 were originally pending in this application prior to the amendment dated 01/24/2022.
Claims 1-2, 4 and 11-12 are now amended. Claims 9-10 and 17-18 are cancelled and no new claims are added. Hence, claims 1-8 and 11-16 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (pg. 5 ln 6), filed on 01/24/2022 with respect to the 112 rejections of claim 4 have been fully considered and are persuasive. The 112 (b) rejection of claim 4 has been withdrawn. 
Applicant’s arguments (pg. 5, ln 26-30, pg. 6 1-4), filed on 01/24/2022 with respect to claims 1 and 11 have been fully considered and are persuasive. The 103 rejection of claims of 1-18 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 recite the limitation “generally along the vertical direction” in lines 12 and 6 respectively, “generally perpendicularly” in lines 13, 16 and lines 8, 12 respectively. The term generally which is generic and broad, is followed by vertical/perpendicular direction which is rather specific, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. The Examiner believes that this language could unequivocally read “along the vertical direction” and “perpendicularly”.
Claims 1 and 11 recite the limitation “a curvilinear flange defined at an end of the finger opposite the oblique portion” in lines 17 and 13 respectively. The phrase opposite the oblique portion is ill-defined, because from the Specification (Fig. 6) it is unclear as to how the curvilinear flange 302 defined at the end of finger 328 is opposite to the oblique portion 326, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claims 1 and 11 recite the limitation “an oblique portion extending from the fork at an upper end of the oblique portion to the tab at a lower end of the oblique portion” in lines 14 and 9 respectively. While the structure of the oblique portion 326 is clear from the Figure 6 of the Applicant’s disclosure, the claim language in itself is confusing and ambiguous, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 
Claims 1 and 11 recite the limitation “finger extending from an intermediate point on the oblique portion” in lines 15 and 11 respectively. The phrase intermediate point is ambiguous because (1) from the Figure 6, Applicant seems to be referring to a region and not a single point, from which 

Allowable Subject Matter
Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claims 1 and 11, the closest prior art, NPL-1 teaches a base rail that extends all around the base and to the door and a water valve bracket mounted to the base rail, the water valve bracket comprising a finger in the middle with adjacent tabs, with a finger located on a flat portion (away from the oblique portion). NPL-1 neither teaches nor fairly suggests the finger extending from an intermediate point on the oblique portion and that a curvilinear flange is defined at an end of the finger.
Claims 2-8 and 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711